Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000833
                                                        30-AUG-2016
                           SCWC-14-0000833
                                                        08:01 AM
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



               STATE OF HAWAIʻI, Plaintiff-Appellee,

                                   v.

                KEVIN PAUL KIM, Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-14-0000833; CR. NO. 12-1-0363)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner’s application for writ of certiorari, filed

 on July 15, 2016, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant

 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

 for retention of oral argument.

           DATED: Honolulu, Hawaiʻi, August 30, 2016.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson